                                                     United States District Court
                                                     Central District of California
                                                                                                                                         JS-3

                                                                         Docket lVo.            CR 17-480-PSG
UNITED STATES OF AMERICA vs.

                    ELIZABETH GURUMDZHYAN                                Social Security No. 0       6     1     7
Defendant
                                                                         (Last 4 digits)
akas: Jalil, Elizabeth



                                                                                                                 MONTH   DAY     YEAR
                                                                                                                 02       24      2020
            In the presence of the attorney for the government, the defendant appeared in person on this date.


 COUNSEL                                                             CJA Mark Kassabian
                                                                         (Name of Counsel)

                 ~ GUILTY,and the court being satisfied that there is a factual basis for the plea. ~        NOLO    ~  NOT
     PLEA
                                                                                                          CONTENDERE   GUILTY

  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) of:

                 Conspiracy to Distribute and to Possess with Intent to Distribute Oxycodone,in violation of Title 18 U.S.C.
                 § 846 and 841(b)(1)(C),as charged in Count One of the Indictment.

JUDGMENT         The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/        contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM           Pursuant to the Sentencing Reform Act of 1984, it is the judgment ofthe Court that the defendant is hereby placed on Probation
  ORDER          for a term of3 years under the following terms and conditions:

It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
immediately.

Pursuant to Guideline § SE 1.2(a), all fines are waived as the Court finds that the defendant has
established that she is unable to pay and is not likely to become able to pay any fine.

1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and General Order 18-10.
2.      During the period of community supervision, the defendant shall pay the special assessment in
        accordance with this judgment's orders pertaining to such payment.
3.      The defendant shall cooperate in the collection of a DNA sample from the defendant.
4.      The defendant shall not be employed in or otherwise work for any business that provides medical
        or pharmacy services.
5.      The defendant shall not possess any prescription unless it was issued to her in her true legal name
        or to an immediately family member of the defendant in his or her true legal name.
6.      The defendant shall serve eight months of home detention.

Based on the Government's motion,all remaining counts are ordered dismissed as to this defendant only.

The bond is hereby exonerated.
                                                JUDGM11ENT &PROBATION/COMMITMENT ORDER                                                    Page
CR-104(wpd 10/18)
            ELIZABETH GURUMDZHYAN                                             Docket No.:       CR17-480-PSG
 USA vs.


The passport is ordered to be returned to the defendant.

The Court removes the drug testing condition.

The defendant is advised of the right to appeal.

                                                                                                   Standard Conditions of Probation and
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the
                                                                                the conditions  of supervision , reduce or extend the period of
 Supervised Release within this judgment be imposed. The Court may change
                                                                      the  maximum   period permitted  by law,  may issue a warrant and revoke
 supervision, and at any time during the supervision period or within
 supervision for a violation occurring during the supervision period.




             o~~/~J,~
           Date                                                     U. S. District Judge
                                                                                                                     or other qualified officer.
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal

                                                                   Clerk, U.S. District Court



                    ~'CQ 2~                                   By
           Filed Date                                               Deputy    erk




                                                Jl1DGMENT &PROBATION/COMMITMENT ORDER                                                         Page 2
CR-104(wpd 10/18)
USA vs.     ELIZABETH GURUMDZHYAN                                                    Docket No.:     CR17-480-PSG


                                                                                                            forth below).
The defendant must comply with the standard conditions that have been adopted by this court(set

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant must not commit another federal, state, or local          9.     The defendant must not knowingly associate with any persons engaged
      crime;                                                                         in criminal activity and must not knowingly associate with any person
2.    he defendant must report to the probation office in the federal                convicted ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 hours of imposition of a              officer. This condition will not apply to intimate family members,unless
      sentence of probation or release from imprisonment, unless                     the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                   that the restriction is necessary for protection of the community or
 3.   The defendant must report to the probation office as instructed by             rehabilitation;
      the court or probation officer;                                         10.    The defendant must refrain from excessive use of alcohol and must not
 4.   The defendant must not knowingly leave the judicial district                   purchase, possess, use, distribute, or administer any narcotic or other
      without first receiving the permission of the court or probation               controlled substance, or any paraphernalia related to such substances,
      officer;                                                                       except as prescribed by a physician;
 5.   The defendant must answer truthfully the inquiries ofthe probation      1 1.   The defendant must notify the probation officer within 72 hours of being
      officer, unless legitimately asserting his or her Fifth Amendment              arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;            12.    For felony cases, the defendant must not possess a firearm, ammunition,
 6.   The defendant must reside at a location approved by the probation              destructive device, or any other dangerous weapon;
      officer and must notify the probation officer at least 10 days before   13.    The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                  enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence;                 permission of the court;
 7.    The defendant must permit the probation officer to contact him or      14.     As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation              persons and organizations of specific risks posed by the defendant to
       ofany contraband prohibited by law or the terms ofsupervision and              those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                               confirm the defendant's compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable     15.     The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                       criminal conduct, protect the public from further crimes ofthe defendant;
       unanticipated change;                                                          and provide the defendant with needed educational or vocational
                                                                                      training, medical care, or other correctional treatment in the most
                                                                                      effective manner.




                                                     JUDGMENT &PROBATION/COMMITMENT ORDER                                                                 Page 3
CR-104(wpd 10/I8)
USA vs.     ELIZABETH GURUMDZHYAN                                                Docket No.:      CR17-480-PSG



    ❑       The defendant must also comply with the following special conditions (set forth below).


                                                                       FINANCIAL SANCTIONS
          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF
                                                                                                                         interest or unless the fine or
           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives
                                    the fifteenth (15th) day after the date of the judgment under 18 U.S.C.  § 36120(1).     Payments may be subject
 restitution is paid in full before
                                                                                                pertaining to restitution, however,  are not applicable
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties
 for offenses completed before Apri124, 1996.
                                                                                                                                    must pay the
          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
 balance as directed by the United States Attorney's Office.   18  U.S.C. § 3613.
                                                                                                                                address or
          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
                                                                                                                                U.S.C. § 3664(k).
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18
               also accept such notification from the government or the victim, and may, on its own motion  or that of a party or the victim, adjust
 The Court may
                                                                                  also 18 U.S.C.  §  3572(d)(3)   and  for probation   18 U.S.C. §
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See
 3563(a)(7).

           Payments will be applied in the following order:

                    l.Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                             Providers ofcompensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.



          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 must be deposited into this account, which must be used for payment ofall personal expenses. Records ofall other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                                 JUDGMENT &PROBATION/COMMITMENT ORDER                                                             Page 4
                                                                    RETURN

 1 have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                    to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Tlafan~lant ~eliverPrl nn                                                                  t0

      at
     the institution designated by the Bureau of Prisons, with a certified copy ofthe within Judgment and Commitment.

                                                                    United States Marshal



                                                              I~
             Date                                                   Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.
                                                                    Clerk, U.S. District Court




             Filed Date                                             Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2) extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
                    Defendant                                                      Date




                    U. S. Probation Officer/Designated Witness                     Date




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 5
